FIRST TOWER CORPORATION, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.First Tower Corp. v. CommissionerDocket No. 26614-96United States Tax Court1997 U.S. Tax Ct. LEXIS 76; December 9, 1997, Entered Mary Ann Cohen, Judge.  CohenDECISIONPursuant to the stipulation of the parties in this case, and incorporating herein the facts stipulated by the parties as the findings of the Court, it isORDERED and DECIDED: That there is an overpayment in income tax for the taxable year 1992 in the amount of $ 56,165.00, which amount was paid on March 15, 1993 and September 15, 1993, and for which amount a claim for refund was filed on September 13, 1996, which*77  was within the period provided by I.R.C. § 6511(b)(2), and which claim had not been disallowed before the date of the mailing of the notice of deficiency.Mary Ann CohenJudgeEntered: DEC 9 1997* * * *It is hereby stipulated that the Court may enter the foregoing decision in the above-entitled case in accordance with the stipulation of the parties submitted herein.STEWART L. BROWNChief CounselInternal Revenue ServiceLEONARD D. VAN SLYKE, JR.Counsel for PetitionerTax Court Bar No. VL0034Post Office Drawer 1532Jackson, MS 39215Tel. No. (601) 948-6882By:SHUFORD A. TUCKER, JR.Associate District CounselTax Court Bar No. TS0102801 Tom Martin Dr. Rm. 257Birmingham, AL 35211Tel. No. (205) 912-5480STIPULATIONIt is hereby stipulated that the following statement shows the petitioner's income tax liability for the taxable year 1992:Net tax assessed and paid$ 2,533,357.00Payments:March 15, 1993$ 2,525,000.00September 15, 19939,066.87$ 2,533,357.00Less Allowance:December 13, 1993$ 709.87709.87Net Payments$ 2,533,357.00Tax liability2,477,192.00Overpayment$ 56,165.00I.R.C. §§ 6512(b)(3)(C)(i) and 6511(b)(2)*78  Return filed September 20, 1993 pursuant to an extension granted for filing the return from March 15, 1993 to September 15, 1993Claim filed September 13, 1996No agreements executedDeficiency notice mailed September 12, 1996